Citation Nr: 1203543	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-46 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected right ear hearing loss. 
  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984, February 1988 to November 1999, and March 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that the record raises the issue of entitlement to service connection for tinnitus.  See June 2011 VA examination report.  As such, the Board REFERS the issue of entitlement to service connection for tinnitus to the RO for appropriate action. 

The Board remanded the Veteran's appeal in June 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's right ear hearing loss was manifested by no more than Level I impairment in the right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 4.87, 4.1, DC 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded and an initial rating and effective date was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient records, obtained federal post-service treatment records, afforded the Veteran examinations, and assisted the Veteran in obtaining evidence.  Regarding the Veteran's post-service federal treatment records, specifically, a Federal Aviation Administration (FAA) examination performed by Dr. C.O., Dr. C.O. reported that he did not have a copy of the examination as it was property of the FAA.  See May 2009 letter.  However, in an earlier May 2009 communication, the Veteran stated that the FAA examination performed by Dr. C.O. was already of record.  The Board notes that a February 2006 hearing test performed during an FAA examination by Dr. C.O. is of record.  As such, the RO has fulfilled the duty to assist.  38 C.F.R. § 3.159(c)(2).        

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran maintains that he is entitled to an initial compensable disability evaluation for his service-connected right ear hearing loss.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, the appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Ear Hearing Loss

In the November 2009 rating decision on appeal, the RO granted service connection and assigned a noncompensable disability evaluation under 38 C.F.R. § 4.85, DC 6100 for the Veteran's right ear hearing loss, noting the Veteran's in-service treatment for right ear hearing loss.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.
The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes a February 2006 FAA hearing test, VA audiological examination reports dated January 2011 and June 2011, and statements from the Veteran.  

The Veteran underwent a hearing evaluation during a February 2006 FAA examination.  However, while a puretone audiometric test was performed, the Maryland CNC speech discrimination test was not part of the testing (the examiner utilized a conversational voice test).  Thus, the examination cannot be applied to the rating criteria used to evaluate impairment of auditory acuity.  See 38 C.F.R. § 4.85(a).  

In a January 2009 statement, the Veteran reported that while his hearing had improved since discharge from service, there were certain tones and ranges that were more difficult to hear, including speech, television, as well as radio transmissions from Air Traffic Control, which was required in his profession as a pilot.    

The Veteran underwent a VA audiological examination in January 2011.  The examination revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
5
5
10
55

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 19.  Speech recognition was 100 percent for his right ear.

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for right ear hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 19 decibels, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear is not service connected, thus a roman numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  These results applied to Table VII result in a noncompensable evaluation.  In addition, the right ear does not demonstrate an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), thus, these provisions are not applicable.  

The January 2011 examination did not consider the functional effects of the Veteran's right ear hearing loss so the Board remanded the claim in June 2011 to afford the Veteran another examination.  At a VA audiological examination in June 2011, he reported he was a pilot, indicating, he had difficulty understanding communication from air traffic control and his crew members through his headset while flying.  He further reported he had difficulty understanding speech in group situations, especially when background noise was present.  At home, he finds himself listening to music or television as a volume that is uncomfortable for others.  

The examination revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
5
10
15
60

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 23.  Speech recognition was 96 percent for his right ear.

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for an initial compensable evaluation for right ear hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 23 decibels, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear is not service connected, thus a roman numeral I is used in Table VII of 38 C.F.R. § 4.85(f).  These results applied to Table VII result in a noncompensable evaluation.  In addition, the right ear does not demonstrate an exceptional pattern of hearing impairment under the provisions of 38 C.F.R. §§ 4.86(a) and 4.86(b), thus, these provisions are not applicable.  

The Board acknowledges the Veteran's assertion that his right ear hearing loss is worse than a noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected right ear hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

In sum, the Board finds there is no audiological evidence of record to support an initial compensable evaluation for the Veteran's right ear hearing loss disability on a scheduler basis at any point in the appeal period.  See Fenderson, supra.  Furthermore, the Board observes that the June 2011 VA examination of record included the Veteran's report of how his hearing impairment affects his life and the situations in which he has the most difficulty.  Therefore, as a fact-finding matter, the Board determines that the functional effects of the Veteran's right ear hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Veteran indicated that his service-connected right ear hearing loss condition affected his work as a pilot; specifically, he reported difficulty understanding communication from air traffic control and his crew members through his headset while flying, as well as difficulty understanding speech in group situations, especially when background noise was present.  See June 2011 VA examination report.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Veteran's right ear hearing loss is manifested by difficulty hearing speech in the presence of noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  

Therefore, the Board finds that the Veteran's level of impairment of his service-connected right ear hearing loss disability is fully contemplated by the assigned schedular evaluation.  Thus, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability evaluation for service-connected right ear hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


